NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on
July 25th 2019 and August 10th 2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 5, 366,685; “Fujii”).
Regarding claim 15, Fujii discloses an apparatus for making pouch products (Fig. 1; col. 1 ll. 14-17), the apparatus (Fig. 1) comprising:
a rotatable drum (31) including,
a plurality of divots (34) along a central portion of the rotatable drum (31; Fig. 3 depicts three, middle columns of element 34, along the central portion of the rotatable drum); and
34; col. 4 ll. 16-22) so as to draw a first elastic layer of a first material (11) into each of the plurality of divots (34; col. 6 ll. 3-6).
Regarding claim 16 Fujii discloses wherein the plurality of divots (34) are arranged in two lanes (Fig. 3; the claim language does not exclude the divots being arranged in more than two lanes, therefore, Fujii still reads on this limitation).
Regarding claim 17,Fujii discloses wherein each of the plurality of divots (34) comprises at least one air hole (34a) therethrough (Fig. 3; col. 4 ll. 16-19).
Allowable Subject Matter
5.	Claims 1-14 and 18-26 are allowed.
Regarding claim 1, the cited prior art fails to disclose a stripper plate configured to remove at least a portion of the first support layer from a portion of the first elastic layer 
Regarding claim 18, the cited prior art fails to disclose a stripper plate configured to remove at least a portion of the first support layer from a portion of the first elastic layer 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731